        Center for Disability Advocacy Rights (CeDAR), Inc.
                   100 Lafayette Street, 3rd Floor
                    New York, New York 10013
                                         Tel. (212) 979-7575
                                         Fax (212) 979-8778

CHRISTOPHER J. BOWES                                                                         12/17/2019
EXECUTIVE DIRECTOR
DIRECT DIAL (212) 979-7575



                                                                    December 16, 2019
Via ECF
Hon Barbara C. Moses
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                              Re:      Martinez v. Saul
                                                                         1:19-cv-06515-BCM


Dear Judge Moses:

       As the attorney for the above plaintiff in the above captioned case, I write to request
approval of the proposed briefing schedule. This is plaintiff’s first request for an extension of
time and is made with the consent of, and in consultation with, opposing AUSA Joseph Pantoja.

       I respectfully propose the following briefing schedule pursuant to your Honor’s
individual rules:

            January 7, 2020       Plaintiff’s settlement letter
            February 6, 2020      Stipulation of Dismissal or No Settlement Joint Letter
            March 9, 2020         Plaintiff’s Motion for Judgment on the Pleadings
            May 8, 2020           Defendant’s Motion for Judgment on the Pleadings
            May 28, 2020          Plaintiff’s Reply

             Thank you for Your Honor's attention to this matter.



                                                                Very truly yours,

                                                                /s/ Christopher J. Bowes
                                                                Christopher J. Bowes, Esq



Cc:         AUSA Joseph Pantoja                          Application GRANTED. SO ORDERED.


                                                         ______________________________
                                                         Barbara Moses, U.S.M.J.
                                                         December 17, 2019
